Mr. Justice Taylor dissenting: Inasmuch as the evidence fails to show any communication of any kind, oral or written, between the Industrial Board and the employer, I am unable to agree with the opinion of the majority that the statute which requires that notice shall be filed with the Industrial Commission has been complied with.' In the Paul case, supra, the evidenbe showed that the employer had received notice from the Industrial Commission to make provision for injuries occurring in connection with the operation of his business under the act; that he had complied with that notice by taking out indemnity insurance under the act and had received a certificate from the commission that he had fully complied with all the requirements of the act. There the minds of the parties met -on the subject of notice and each had knowledge of the acts of the other, and, as the court said, the employer could not then be heard to deny notice; but, in the instant case, there is no word nor act from the Industrial Board to the employer nor from the employer to the Industrial Board; there is a complete hiatus. The majority opinion undertakes to make a nexus by considering the acts of the employer towards a third person, the insurance company, but if the law requires an employer to file a notice with the Industrial Board it cannot be considered he has complied therewith if he has merely had some communication on another subject, such as that of indemnity insurance, with a third person. Then, too, to consider what was done in the instant case as compliance with the requirements of the statute in regard to filing notice might work a very great hardship on injured employees; for, if they should retain counsel and the latter undertook to find out whether their client’s employers were under the Compensation Act, it might be impossible to obtain from the records and archives of the Industrial Board that definite information necessary to decide whether or not to advise a common-law action or otherwise. Under the circumstances, I am constrained to dissent.